                Case 20-11930-BLS        Doc 23-3      Filed 09/30/20        Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )
                                                       )       Chapter 7
eNeura, Inc.,                                          )       Case No. 20-11930 (BLS)
                        Debtor.                        )



                                  CERTIFICATE OF SERVICE

         I, M. Claire McCudden, Esq., certify under penalty of perjury that I am not less than 18

years of age, and that on September 30, 2020 I caused the attached documents to be served upon

the entities listed on the attached service lists in the manner indicated.



                                               LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ M. Claire McCudden
                                               M. Claire McCudden, (DSB# 5036)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420
                                               (302) 792-7420 Fax
                                               cmccudden@skaufmanlaw.com

                                               Proposed counsel to Jeoffrey L. Burtch, Chapter 7
                                               Trustee

Dated: September 30, 2020
